DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Applicant has submitted six (6) Information Disclosure Statements (IDS), SB/08A form, submitted on December 12, 2019; July 1, 2020; October 18, 2020; February 24, 2021; August 2, 2021; and November 8, 2021.  In addition, Applicant has submitted three transmittal letters with the December 12, 2019; July 1, 2019; and February 24, 2021 IDS forms, in which Applicant identifies six (6) US applications by their serial number, filing date, title, and attorney docket number, for the purpose of “to bring the following additional applications(s) to the Examiners attention”. The six IDSs further include the prosecution histories for each of these six US patent applications, in addition to the prosecution histories for twelve (12) Internal/PCT applications and one (1) Canadian patent application.  In total, these six IDS submissions include (119)  US Patent Documents, (31) Foreign Patent Documents, and (88) Non-Patent Literature Documents.
While all of these submissions are in compliance with the provisions of 37 CFR 1.97, and the information disclosure statements have been considered by the examiner, the following observations must be made:
In the December 12, 2019 IDS, ten (10) Foreign Patent Documents were submitted, however, one (1) was illegible because the copy was so enlarged such that much of the document missing.  Because all of the other nine (9) documents were legible, the illegible document is believed to be CA 2855105A1. 
Of the twelve (12) International/PCT applications, only five of these applications are in the patent family of the present application, (i.e., PCT/US19/44974, PCT/US19/44976, PCT/US19/44979, PCT/US19/44983, AND PCT/CN19/124443), the patent family being defined by two Chinese patent applications, i.e., CN 201810880362 and CN201811449262, and one US provisional application US 62/797041, which are identified as providing the foreign priority and domestic benefit, respectively, for the present application, as well as the foreign priority and domestic benefit for three additional US applications (i.e., 16/431,540, 17/250,548, and 17/310,188) and the five International/PCT applications listed above.  In view of this foreign priority and domestic benefit, the basic relevance of these five International/PCT applications and three additional US patent applications to the present application is understood.  However, based on a brief review of the titles and abstracts of these “related” applications, e.g., “Accelerated tripping system and method” for PCT application PCT/US2019/04479, “Devices, systems, and methods for top drive clearing” for US application 16/431,540, and “End effectors for automated pipe handling” for US application no. 17/250,548, the scope of these “related” applications appears to have little in common with the claims of the present application.  
The following International/PCT or Canadian applications and US applications do not share the same claim to the two Chinese foreign priority applications and US domestic benefit application. Accordingly, the relevance to the present application is not understood, nor explained in any meaningful way by Applicant:
PCT/US19/025942
PCT/US19/124443
PCT/US20/19039
PCT/US21/70319
PCT/US21/70488
PCT/US21/70786
PCT/CA17/00125
CA 3,022,888
US 16/098,160
US 16/375,927
US 16/431,540
US 16/786,345
US 17/248,669
Pursuant to 37 CFR 1.105 and MPEP 704.11, Applicant is requested to provide some type of explanation as to the relevance of the thirteen (13) above-identified applications.  It is noted that Applicant has provided basic bibliographic information directed to most of these applications in one or more of these related applications (e.g., see Applicant’s Response filed on January 5, 2022 in US 17/248,669).  However, this basic bibliographic information is not considered a sufficient explanation of the relevance of these documents.  Applicant is reminded of the Duty of Disclosure, Candor, and Good Faith, as required by 37 CFR 1.56 (see also MPEP information is material to patentability when it is not cumulative to information already of record or being made of record in the application”.  Because of the sheer volume of documents Applicant has asked this and other Examiners to review, it would appear that some of these documents are not material  because of their cumulative nature.  For example, in those domestic and internal applications that do not appear to be related to the present application (e.g., see US 16/098,160 directed to “System and Method for Offline Standbuilding”), it would be better if Applicant provided only those references that disclose any common limitations (e.g., a “lifting system” or a “pipe handling robot”), instead of providing the complete prosecution histories of these non-related patent applications.  Otherwise, the truly relevant information may not be adequately reviewed. 
While this Examiner has reviewed all of the 119 US Patent Documents, 31 Foreign Patent Documents, and 88 Non-Patent Literature Documents, the following applications are deemed by the Examiner to be most relevant to the claims presented in the present application:
US 16/836,365 and PCT/US19/44974.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 12, 13, 15, 16 all depend from Claim 8, which recites “a first robot” and “a second robot”, however, each of Claims 12, 13, 15, and 16 recite “a robot”.  As such, it is unclear whether the “a robot” as recited in Claims 12, 13, 15, and 16 is the first robot, the second robot, or both robots. 
Claim 12 is missing a period to denote the end of the claim. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trydal el al., US 10,246,952 (which is the US equivalent to GB 2,532,267, cited by Applicant).
With regard to Claims 1 and 17, Trydal discloses a drilling rig with a pipe handling system for handling drill pipe (Figs. 1-15, C8, L23 – C19, L19), 
the drilling rig including:
a drill floor (2, Figs. 1-3) arranged above a well with an opening (6) for accessing the well and 
a mast (3) extending from the drill floor the mast having a crown block of sheaves (C8, L51-64, the sheaves being required when a winch and line are used to raise and lower the pipes relative to the mast)
the system including: 
a lifting system (34, 35, 37, 10) configured for handling a load of a pipe stand (C8, L51 – C9, L14); 
a pipe handling robot (9, 50) configured for engaging with the pipe stand and manipulating a position of the pipe stand (C8, L23-50); 
a feedback device (27, 27, 101, 167, 168, 174, 250, 301) configured to provide information about a condition of the pipe stand, the lifting system, or the pipe handling robot (C9, L19-C10, L3; C11, L48-C19, L19; the feedback devices providing information about a condition of the pipe stand, which is the position of the pipe stand in a pipe rack); and 
a controller in communication with the feedback device (master control computer), the controller receiving the information provided by the feedback device, the controller further controlling operations of at least one of the lifting system and the pipe handling robot (C9, L19-C10, L3; C11, L48-C19, L19).
With regard to Claim 8, Trydal discloses a method of handling drill pipe, the method comprising: 
transferring a load of a pipe stand to a lifting system (C8, L51 – C9, L14); and
using a first robot (9) and a second robot (50, 140, 340) to manipulate a position of the pipe stand while the load of the pipe stand is held by the lifting system (C8, L51 
With regard to Claims 2 and 9, Trydal discloses that the first and second robot each comprises an articulated arm (9/40/41, Fig. 2; 50/55/56, Fig. 3; 140/143/145/149, Fig. 7A) and an end effector for engaging with the pipe stand (For robot (9), the structure surrounding the pipe in the mouse hole in Fig. 2; 54, Fig. 3; 148, Fig. 7A).
With regard to Claims 3 and 10, Trydal discloses wherein a joint between the end effector and the articulated arm comprises a roll joint, a pitch joint, and a yaw joint (For robot (9), the joint between the arm (41) and column (40) is a rotational joint around a vertical axis, which can be construed to be a yaw joint; For robots (50, 140) the end effectors (54, 148) are pivotably attached to the arm as described in C8, L45-50 or C10, L60-65 and rotate around a horizontal axis, which can be construed to be a roll or pitch joint).
With regard to Claim 4, Trydal discloses wherein the lifting system comprises at least one of a pipe elevator, a drawworks, and a hydraulic lifting arm (drawworks 34, 35, 37, 10, winch).
With regard to Claims 5-6, Trydal discloses wherein the pipe handling robot is a first robot (9, wherein the term “robot” can be broadly construed since it is a movable, gripping device that is controlled by a master computer in coordination with additional movable, gripping devices (50, 140, 160, 340) as described in C8, L51 – C10, L3 and C11, L54 – C12, L53) configured for engaging with and manipulating a first end of the pipe stand (Figs. 1-3), and wherein the system further comprises a second pipe handling robot (50, 140) configured for engaging with 
With regard to Claim 11, Trydal discloses that the method further includes using an iron roughneck to couple the pipe stand to a drill string or to decouple the pipe from the drill string (C9, L3-14).
With regard to Claim 12, Trydal discloses that the method further includes receiving data from a feedback device (27, 27, 101, 167, 168, 174, 250, 301) indicating a condition of the pipe stand, the lifting system, or the robot (C9, L19-C10, L3; C11, L48-C19, L19; the feedback devices providing information about a condition of the pipe stand, which is the position of the pipe stand in a pipe rack).
With regard to Claim 14, Trydal discloses wherein the first robot manipulates a position of a first end of the pipe stand, and the second robot manipulates a position of a second end of the pipe stand (Fig. 3).
With regard to Claim 15, Trydal discloses wherein using a robot to manipulate a position of the pipe stand comprises controlling the robot with a finite state machine (mathematical models/algorithms are inherent to the master computer.
With regard to Claim 16, Trydal discloses wherein using a robot to manipulate a position of the pipe stand comprises directing at least an end of the pipe stand toward a setback area (7,8, 13, 14) of a drill floor or toward a well (6, Fig. 3).
With regard to Claim 18, Trydal discloses wherein the lifting system is further configured for handling a load of the pipe stand while the pipe handling robot manipulates a position of the pipe stand (Figs. 1-3, C8, L51 – C9, L18).
With regard to Claim 19, Trydal discloses wherein the pipe handling robot is a first robot (9) configured for engaging with and manipulating a first end of the pipe stand (Fig. 3), and wherein the system further comprises a second pipe handling robot (50, 140, 340) configured for engaging with and manipulating a second end of the pipe stand, wherein the controller is configured to coordinate operations of the second robot with operations of the first robot, such that the first and second robots operate as a team to manipulate the pipe stand (C8, L51 – C10, L3).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6, 8-12, 14-16, and 19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Trydal in view of Putnam et al., US 4,274,778.  In the event that Trydal cannot be construed to teach both a first robot and a second robot (because as construed above, Trydal’s iron roughneck (9) is deemed to teach the first robot), the rejection is modified by applying Putnam, which teaches a method of handling drill pipe (Figs. 1-20, C3, L60 – C10, L57), the method including transferring a load of pipe stand to a lifting system (12, Fig. 1), using a first robot (Y) to engage a first end of the pipe stand and second robot (X) for engaging with a second end of the pipe stand.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Trydal to include a first robot and an iron roughneck located near the floor of the drill rig because the first and second robots could be used to move the pipe stand while the iron roughneck (11) secures the pipe in the well, thereby allowing for greater movement of the robot to other areas  on the drill floor by the first robot such as a setback areas located further away from the well, as taught by Putnam (C2, L48 – C3, L15).    
11.	Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trydal as applied to Claims 1, 8, and 17, in view of Little et al., US 2016/0201408 (cited by Applicant).  Trydal fails to teach a feedback device that is at least one of a weight sensor, a contact switch, and a proximity sensor.  Little discloses a pipe handling device (20, Figs. 1-8, [0021]-[0107] for transferring pipe between pipe racks and a drill rig (Fig. 5), the pipe handler having an articulated arm (22, 34, 36, 38, 40, 41) with roll, pitch and yaw joints ([0057]),  an end effector for gripping a pipe (24, 26, 28, 30), a controller (PLC, [0079]-[0105], a feedback devices that include a weight sensor, a contact sensor, and a proximity sensor ([0081]-[0082]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Trydal such that the feedback device include at least one of a weight sensor, a contact, switch, or a proximity sensor, because the use of these types of sensors were . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652